DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Response to Arguments
This Office Action is Responsive to the Applicant’s communication filed April 21, 2022. In view of this communication, claims 3 and 17 are canceled, claims 1-2, 5-7, 9-10, 12, 14, 16, 18, 20-21 and 23 are amended and claims 1, 2, 4-16 and 18-23 are pending in the application.
Note to Applicant - based on the amendment to the claims, the rejection infra is based on two (2) originally applied references (Maeagawa in view of Chen) and not the third (Ma) for the reasons stated below in this action.
The applicant first argues that the constant current in Maeagawa cannot be relied upon as disclosing the recited “first reference current”. 
As clarified by the Applicant, the first reference current is interpreted to be a threshold current value Ith (¶38) where, if the charging current (Ic) is determined to be less than the threshold current (FIG. 3 at S6), but not at the final current (If) (FIG. 3 at S7), a new charging interval is begun (FIG. 3 at S1-S3). Thus, the constant current in Maeagawa is not relied upon as disclosing the “first reference current” in the present action.
The applicant next argues that Ma does not disclose that “the ‘first reference current’ is used to determine when the applied current is below a certain level such that the charging can transition into a subsequent charging interval”.
The applicant has amended the claims to clarify the difference between the “reference current” and the “charging current”. In repetitive constant-current/constant-voltage charging, it is well known that there is some indication to move to the next charging interval. On page 13 of the applicant’s remarks, it is indicated that the first reference current is “used to determine when the applied current is below a certain level such that the charging can transition into a subsequent charging interval”.  Thus, it is understood that the signal to move to the next interval is the charging current falling below a threshold current. This is taught by Maeagawa in FIG. 3 at S6 where it is determined whether the charging current (Ic) is less than a threshold current (Ith). Thus, the reference of Ma is withdrawn, but the rejection is maintained over Maeagawa in view of Chen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeagawa US2012/0086406A1 in view of Chen et al. WO2018068523A1.
Regarding claim 1, Maeagawa discloses a charging system (1) for an electronic device (Maeagawa; ¶16). The charging system includes a battery pack (2) that acts as a housing, a secondary battery (4) arranged inside the battery pack (2), a charge control circuit (5) that controls the charging of the battery, thus being equivalent to a power management circuit (FIG. 1).
Maeagawa further discloses a controller (50), that is constituted by a processor that functions as a charge controller for controlling the charging of the battery (Maeagawa; ¶36; FIG. 1). As illustrated in FIG. 1 of Maeagawa, the controller (50) is in connection with the secondary battery (4) and the charge control circuit (5).
Maeagawa discloses that the controller (50) directs a plurality of charging intervals (Maeagawa; FIGS. 3-4, CC1CV1-CC5CV5) while charging the battery (FIG. 2-4; ¶55-¶60), each of the plurality of charging intervals (CC1CV1-CC5CV5) having a threshold – or target - voltage (FIG. 4; ¶42 - V1 to Vf) and a current value of the first interval (I1), interpreted as being the first reference value (Maeagawa; FIG. 4; ¶42 – I0 to I6). 
Maeagawa discloses that the controller (50) charges the battery in a first mode (CC1) (Maeagawa; FIG. 4 first modes - CC1, CC2, CC3, CC4, CC5) and in a second mode (CV1) during a first charging interval, as illustrated below in annotated FIG. 4 of Maeagawa (Maeagawa; FIG. 4  second modes - CV1, CV2, CV3, CV4, CV5) through the charge controller (501) of the controller (50) (Maeagawa; ¶41). Maeagawa discloses that the controller (50) directs a plurality of charging intervals (Maeagawa; FIGS. 3-4, CC1CV1-CC5CV5) while charging the battery (FIG. 2-4; ¶55-¶60), each of the plurality of charging intervals (CC1CV1-CC5CV5) having a threshold – or target - voltage (FIG. 4; ¶42 - V1 to Vf) and a current value of the first interval (I1), interpreted as being the first reference value (Maeagawa; FIG. 4; ¶42 – I0 to I6). The charging current remains constant in the first mode (CC1) and the voltage of the battery is constant – or uniformly maintained - in the second mode (CV1).

    PNG
    media_image1.png
    617
    797
    media_image1.png
    Greyscale
 
Maeagawa further teaches that when the voltage reaches a threshold (V1, V2, V3, V4, Vf), the mode switches to a constant voltage (CV1), thus switching to a second mode when it reaches a target voltage (Maeagawa; FIG. 3 at S4-S5; FIG. 4 at T2). 
Further, Maeagawa teaches that when the charging current value (Ic) becomes equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (S6), charging changes to the next interval where charging occurs in the CC mode (S3).  There will implicitly be a period of time for the current going below ITH--. The first threshold current value (I0) is different from the charging current value – or charging current flowing into the battery since the charging current is decreasing at some rate while the threshold remains constant (Maeagawa; FIG. 3 at S6 [Wingdings font/0xE0]S3; ¶60).
Maeagawa does not explicitly teach determining a greater value of a first value that is a presently charging current reflecting a consumption current presently used by the electronic device and a second value that is an average of the charging current used to charge the battery in the first charging interval, and moving from the first charging interval to a subsequent charging interval of the plurality of charging intervals being based on the greater value.
Chen teaches a constant current/constant voltage charging operation. In Chen, a first charging current is defined as a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current is defined as the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and provide a reduction in heat in Maeagawa and use the greater value to compare against the threshold current of Maeagawa (Chen; page 2, lines 27-28). 
Regarding claim 2, Maeagawa discloses the controller (50) is further configured to determine a voltage, through voltage detector 51, and a current, through current detector 52, of the battery (Maeagawa; ¶32-33). Because the charging voltage and the charging current are determined, one of ordinary skill in the art would understand how to determine the state of charge of the battery, and 
Maeagawa teaches moving from charging the battery in the first mode (CC1) to charging the battery in the second mode (CV1) when a threshold value is reached (V1) (Maeagawa; FIG. 4).
Regarding claim 4, Maeagawa discloses gradually changing the charging current in the second mode from I1 to I0 during constant voltage mode (CV1) (FIG. 4).
Regarding claim 5, Maeagawa discloses that the battery is charged in charging intervals until a full charge voltage (Vf) is reached – or the battery is fully charged. Thus, the move from the first charging interval to the subsequent charging interval is further based on the voltage values (V1, V2, V3, V4), or “target voltage”,  being less than a full voltage (Vf) at which the battery is fully charged (Maeagawa; FIG. 3-4, S4; ¶42).Regarding claim 6, an “effective count”, broadly interpreted, is interpreted to be a single count or instance where the current is greater the threshold current.
Maeagawa discloses that if the charging current is greater than the threshold current (S6), constant voltage charging (S5) is repeated before checking again to determine whether the charging current is less than or equal to the threshold voltage (S6). The steps are repeated until (S6) is true. Thus, Maeagawa teaches an effective count that lowers the charging current.
Maeagawa fails to disclose that the current is based on the greater value.
Chen teaches a constant current/constant voltage charging operation. In Chen, a first charging current is defined as a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current is defined as the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and provide a reduction in heat in Maeagawa and use the greater value to compare against the threshold current of Maeagawa (Chen; page 2, lines 27-28).
	Regarding claim 7, Maeagawa discloses that based on determination that the reached full charge voltage (Vf) is reached, charging is ended (Maeagawa; FIG. 3 at S8, FIG. 4 at CV5; ¶39). Further, as shown at CV5 in FIG. 4, the charging current is shown to be gradually reduced until it is stopped after entering the second mode.
Regarding claim 8, Maeagawa discloses that when in the first interval – CC1CV1 – the current is not at a limited level, which is interpreted as being a maximum or minimum value of the current and the voltage reaches a maximum value of V1 in the first interval (see Maeagawa FIG. 4), a new interval (CC2CV2) is started (Maeagawa; FIG. 3 at S7-no; FIG. 4). 
Regarding claim 21, Maeagawa discloses the controller (50) is further configured to: switch the first mode (CC1) to the second mode (CV1) by uniformly maintaining the voltage (constant voltage) of the battery and decreasing the charging current to maintain the voltage of the battery uniformly which is shown to have a functional relationship (Maeagawa; FIG. 4).  
Regarding claim 22, Maeagawa discloses the controller (50) is further configured to: gradually decrease the charging current from a first charging current I1 to a second charging current I0 while maintaining a constant voltage at a first threshold voltage V1 from a first time T2 to second time T3 (Maeagawa; FIG. 4). 
Maeagawa further discloses gradually decrease the charging current from the second charging current I4 to a third charging current I3 while maintaining the voltage of the battery as a second target voltage V2 from a third time T4 to a fourth time T5, and   
Maeagawa discloses gradually decrease the charging current from the third charging current I6 to a fourth charging current I5 while maintaining the voltage of the battery as a third target voltage V3 from a fifth time T6 to a sixth time T7.  
Although Maeagawa shows that I2 does not equal I4, it would be obvious to shift the first threshold voltage V1 to be V3 instead. Thus, instead of using the charging from T1-T5, the charging from T5-T11 could be used (Maeagawa; FIG. 4). 
Regarding claim 23, Maeagawa discloses the voltage of the battery is increased in the first mode (FIG. 4, CC - voltage increases) and a charging speed is increased (FIG. 4, CC - voltage increases from the starting voltage to the next voltage). 
Maeagawa further discloses that "the set current value Is is in the stage 2 is set at the current value I4, which is smaller than the current value I6, according to the need of the thermal design, so that the amount of heat generated by the secondary battery 4 can be reduced" (¶65). Thus, increased heat will cause a decrease in charging speed. It should be noted, that it is well known in the art that as current decreases the charge increases and as the charging voltage increases the charge increases.
Regarding claim 9, Maeagawa discloses a method of charging a battery of an electronic device (FIG. 3). 
Maeagawa discloses performing charging in a first mode (CC1) in which first charging current is uniformly maintained in a first interval (CC1CV1) of a plurality of intervals (CC1CV1-CC5CV5) (Maeagawa; FIG. 4; ¶42 - V1) and a first reference current (Maeagawa; FIG. 4; ¶42 – I0).
Maeagawa discloses that, through voltage detector (51) and current detector (52), it is determined whether the first charging state value is reached. Because the charging voltage and the charging current are determined, one of ordinary skill in the art would understand how to determine the state of charge of the battery, thus determining when the voltage reaches V1 (Maeagawa; FIG. 4).
Maeagawa teaches switching from a first mode (CC1) to a second mode (CV1) when the voltage of the battery reaches V1 while charging in the first mode (Maeagawa; FIG. 4).
Maeagawa teaches performing charging in a second mode (CV1) in which the first threshold voltage (V1) is maintained while gradually changing the first charging current (I1) to a second charging current (I0) (Maeagawa; FIG. 4).
Maeagawa teaches preforming charging in the first mode (CC2) by entering a subsequent interval (CC2CV2) having the second target voltage (V2) different from the first target voltage (V1) (Maeagawa; FIG. 4).
Further, Maeagawa teaches that when the charging current value (Ic) becomes equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (S6), charging changes to the next interval where charging occurs in the CC mode (S3).  There will implicitly be a period of time for the current going below ITH--. The first threshold current value (I0) is different from the charging current value – or charging current flowing into the battery since the charging current is decreasing at some rate while the threshold remains constant (Maeagawa; FIG. 3 at S6 [Wingdings font/0xE0]S3; ¶60).
	However, Maeagawa does not explicitly teach obtaining a first value that is a charging current flowing into the battery and a second value that is an average value of the charging current flowing into the battery for a specified time during the first interval; determining a greater value of the first value and the second value.
	Chen teaches a first charging current that is a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current which is the expected charging current of the battery (Chen; page 3, lines 33-34).
	Chen further teaches that charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and a reduction in heat in Maeagawa and use the greater value to compare against the threshold current of Maeagawa (Chen; page 2, lines 27-28).
Regarding claim 10, Maeagawa discloses entering a third interval (CC3CV3) of the plurality of intervals having a third target voltage (V3) different from the second target voltage (V2) (FIG. 4, CC3/CV3).
Maeagawa teaches that when the third target voltage (V3) is a voltage at which the battery is fully charged (Vf), changing the charging current while switching from the first mode (CC) to the second mode (CV), and then ending the charging current (FIG. 3, S5-S8).
Regarding claim 11, Maeagawa discloses that the charging current in the first charging state value is a minimum charging state value in the first interval (FIG. 3 – S7; FIG. 4 – when the charging current reaches a minimum).
Maeagawa further teaches that after the set SOC is reached and is operating in CV mode, after a period of time, the charging switches to CC mode in the next interval (Maeagawa; FIG. 4).
Regarding claim 12, Maeagawa teaches that, when in the first interval – CC1CV1 – the current is not at a minimum or maximum value (Vf or If) – or a limited level, thus, when the greater value is determined in claim 9, the charging current value is not at a limited level.
Regarding claim 13, an “effective count”, broadly interpreted, is interpreted to be a single count or instance where the current is greater the threshold current.
Maeagawa discloses that if the charging current is greater than the threshold current (S6), constant voltage charging (S5) is repeated before checking again to determine whether the charging current is less than or equal to the threshold voltage (S6). The steps are repeated until (S6) is true. Thus, Maeagawa teaches an effective count that lowers the charging current.
Maeagawa fails to disclose that the current is based on the greater value.
Chen teaches a constant current/constant voltage charging operation. In Chen, a first charging current is defined as a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current is defined as the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and provide a reduction in heat in Maeagawa and use the greater value to compare against the threshold current of Maeagawa (Chen; page 2, lines 27-28).
Regarding claim 14, Maeagawa discloses charging in a second mode (CV1) when the time reaches T2, while gradually decreasing the charging current from I1 to I0. 
Broadly interpreted the “effective count” is any period of time. Thus, the “effective count” is interpreted any time period between T1 and T2.
Regarding claim 15, Maeagawa discloses identifying whether the SoC of the battery reaches an interval maximum charging state value when the charging current value is limited level due to a present state of the electronic device (FIG. 3 – S7; FIG. 4 – when the charging current reaches a minimum).
Maeagawa teaches charging in the second mode (CV1) while gradually decreasing the charging current (I1 to I0) when the SoC reaches the interval maximum charging state value (V1) (FIG. 4 -the current is gradually decreased).
Regarding claim 16, Maeagawa discloses a charging system (1) that is interpreted as an electronic device (FIG. 1). The charging system includes a battery pack (2) that acts as a housing, a secondary battery (4) arranged inside the battery pack (2), a charge control circuit (5) that controls the charging of the battery, thus being equivalent to a power management circuit (FIG. 1). 
Maeagawa further discloses controller (50), that is constituted by a processor that functions as a charge controller for controlling the charging of the battery (Maeagawa; ¶36; FIG. 1). 
Maeagawa discloses that the controller (50) is configured to set a plurality of threshold – or target – voltages (V1-Vf) and a plurality of reference currents (I0-If) for a plurality of charging intervals (CC1CV1-CC5CV5), respectively. 
Maeagawa further identifies whether a voltage of the battery reaches a first threshold voltage (V1) of the plurality of voltages (V1-Vf) in a first charging interval of the plurality of charging intervals , while charging the battery in a first mode (CC) in which a charging current of the battery is uniformly maintained (FIG. 3, S3-S4; FIG. 4, CC1). 
Maeagawa teaches maintaining the first target voltage while gradually changing the first charging current (I5) to a second charging current (I4) that is less than the first charging current (I4 is less than I5) to switch the first mode (CC3) in which the first charging current – in constant current mode - is uniformly maintained (FIG. 4, uniformly maintained in CC3) to a second mode (CV3) in which the first target voltage (V3) is uniformly maintained, in the first interval (T5-T7).  
Further, Maeagawa teaches that when the charging current value (Ic) becomes equal or lower than the threshold current value (Ith) – or reference current – in the CV mode (S6), charging changes to the next interval where charging occurs in the CC mode (S3).  There will implicitly be a period of time for the current going below ITH--. The first threshold current value (I0) is different from the charging current value – or charging current flowing into the battery since the charging current is decreasing at some rate while the threshold remains constant (Maeagawa; FIG. 3 at S6 [Wingdings font/0xE0]S3; ¶60).
	However, Maeagawa does not specifically teach obtaining a first value that is a strength of a presently charging current and a second value that is an average value of the charging current for a specified time and using the greater value to compare against a first reference current.
Chen teaches a first charging current that is a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current which is the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and a reduction in heat in Maeagawa (Chen; page 2, lines 27-28). 
Regarding claim 18, Maeagawa discloses identifying when the threshold voltage is a voltage at which the battery is fully charged (Vf) (FIG. 3, S4-S7). 
Maeagawa teaches that based on the identification, the controller (50) stops the charging current after the charging current is charged in the second mode (Maeagawa; FIG. 3; S8).
Regarding claim 19, an “effective count”, broadly interpreted, is interpreted to be a single count or instance where the current is greater the threshold current.
Maeagawa discloses that if the charging current is greater than the threshold current (S6), constant voltage charging (S5) is repeated before checking again to determine whether the charging current is less than or equal to the threshold voltage (S6). The steps are repeated until (S6) is true. Thus, Maeagawa teaches an effective count that lowers the charging current.
Maeagawa fails to disclose that the current is based on the greater value.
Chen teaches a constant current/constant voltage charging operation. In Chen, a first charging current is defined as a constant DC current – which is known to be an average value of the current over time  (Chen; page 4, line 49) and a second charging current is defined as the expected charging current of the battery (Chen; page 3, lines 33-34).  Charging is performed such that the current entering the battery in the constant current charging phase meets the expected charging current of the battery, which, in certain embodiments means that the second charging current is greater than the first current (Chen; page 3, lines 33-34). Thus, there is a determination that a first value is greater than a second value when the constant current phase meets the expected charging current of the battery.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charging of Maeagawa to include the current comparison of Chen to provide improved charging time and provide a reduction in heat in Maeagawa and use the greater value to compare against the threshold current of Maeagawa (Chen; page 2, lines 27-28).
Regarding claim 20, Maeagawa discloses charging in a second mode (CV1) when the time reaches T2, while gradually decreasing the charging current from I1 to I0 (Maeagawa; FIG. 4). 
Broadly interpreted the “effective count” is any period of time. Thus, the “effective count” is interpreted any time period between T1 and T2.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyeok et al. (KR 101525727) explicitly discloses SoC in charging devices;
Suzuki et al. (US 2012/0133338) discloses a method of charging a battery switching between constant current and constant voltage; and
Sakagami et al. (JP 2009 033843 A) discloses a method of maximum voltage in constant-voltage charging can be minimized to lengthen the life of a battery.
Tanaka et al. (US 2010/0207583) discloses decreasing a current by a predetermined value at intervals. 
Wen-Yeau Chang, "The State of Charge Estimating Methods for Battery: A Review", International Scholarly Research Notices, vol. 2013, Article ID 953792, 7 pages, 2013. This reference is used to provide a review of various State of Charge estimation methods.
Perez, Hector Eduardo, et al. "Optimal charging of Li-ion batteries with coupled electro-thermal-aging dynamics." IEEE Transactions on Vehicular Technology 66.9 (2017): 7761-7770. This reference describes that the voltage threshold is maintained until the current relaxes below a pre-specified threshold value.
Conclusion                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859